Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page1of 18

Fill in this information to identify your case: F | | E [)

Debtor1 KIMBERLY ALLEYNE HALE

First Name Midala Name. “Last Name

Debtor 2 NOV 26 2019

(Spouse, if filing) First Name Middie Name Last Name.

United States Bankruptcy Court for the: Middle District of Florida Clerk, U RS) . Bankru ptcy,
6:19-bk-07491-KSJ Orlando Division 4 check ifthis is an

amended filing

  

 

Case number

 

(if known)

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 1064/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies af Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular doliar amount and the value of the property is determined to exceed that amount, your exemption
would be limited ta tha applicable statutory amount.

a Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one anly, even if your spouse is filing with you.

Q) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Cl) You are claiming federal exemptions. 11 U.S.C. § 522(b)}(2)

2. For any property you list on Schedu/e A/B that you claim as exempt, fill in the information befow.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that tists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: $ Os
Line from Cd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ee
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——— HLNSC( #RNN’-«d«COOSS
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
O1 No
OO) Yes. Dia you acquire the property covered by the exemption within 1,215 days before you filed this case?
Q No
QO Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page Tof__
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 2 of 18

Debtor 1 KIMBERLY ALLEYNE HALE Case number winown S:19-DK-O7491-KSJ
First Name Middle Namo. Last Name

ea Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the = Amount of the exemption you claim Specific laws that allow exemption
portion you own

 

 

 

Capy the value from Gheck only one box for each exemption
Schedule A/B
Brief
description: gs  =s «Os
Line from Q 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from O 100% of fair market value, up to
Schedule A/B::_ —-—— any applicable statutory limit
Bref
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $n Os —_—____
Line from (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: si CS
Line from O21 100% of fair market value, up to
Schedule A/B.. ——— any applicable statutory limit
Brief
description: S$ Cis
Line fram Ct 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Briof
description: gs COGS
Line from OQ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: gs £O¢
Line from O1 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: gs _-s—s«-sd0$
Line from Q] 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory timit
Brief
description: S$ Os
Line from O21 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cs
Line from O) 100% of fair market value, up to
Schedule A/B; ——— any applicable statutory limit
Brief
description: gs tC
Line from OQ 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page 2. of
’” Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19

Fill in this information to identify your case:

ALLEYNE

Middle Name

HALE

Last Name

KIMBERLY

First Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number
(lf known)

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Page 3 of 18

Q] Check if this is an
amended filing

42H15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

Gh No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

() Yes. Fill in all of the information below.

eee ist All Secured Claims

 

 

  

  

 

 

 

 

 

Gi
i 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately ie 1
! for each claim. If more than one creditor has a particular claim, list the other creditors In Part 2. ‘deduel tha” that supports this
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral, claim: :
Describe the property that secures the claim: $ $ $
Creditor's Name [
Number Street |
AS of the date you file, the claim is: Check all that apply,
QO Contingent
ee (2 Unliquidated
City State ZIP Code OQ disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
O) Debtor 1 only C1 an agreement you made (such as mortgage or secured
O Debtor 2 only car loan}
Q) Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
1 Atleast one of the dabtors and anather C1 Judgment lien from a fawsuit
other (including a right to offset)
O Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber_ ss |
[22] Describe the property that secures the claim: $ $ $.

 

 

Creditor's Name i

Namber Sheet 4
As of the date you file, the claim is: Check all that apply.
Q Contingent
QO Unliquidated

ciy Sais ZIP Sede) isputed

Who owes the debt? Check one. Nature of lien. Check all that apply.

 

OQ) Debtor 1 only O An agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
O Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
(2 At least one of the debtors and another C1 Judgment lien from a lawsuit
O other {including a right to offset)
_ Q) Check if this claim relates to a
i community debt

| Date debt was incurred Last 4 digits of account number ___

| Add the dollar value of your entries in Column A on this page. Write that number here: B—__ |

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 1of_

  
   
*” Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 4 of 18

KIMBERLY ALLEYNE HALE Case number (if known)

First Name Middle Name Last Name

Debtor 1

 

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed
by 2.4, and so forth.

 

 

Describe the property that secures the claim: $ $ $
Creditor's Name -

 

 

 

 

Creditor’s Name

 

Number Streat _
As of the date you fils, the claim is: Check all that apply.
Q Contingent
City Slale ZIP Code QO Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1) Debtor 1 only An agreement you made (such as mortgage or secured
OQ) debtor 2 only car loan)
QQ Debtor 1 and Debtor 2 only OQ. Statutory lien (such as tax lien, mechanic's lien)
2 Atleast one of the debtors and another OQ) Judgment lien from a lawsuit
1] other {including a right to offset)
C1 Check if this claim relates to a i
community debt |
Date debt was incurred Last 4 digits of accountnumber
. : |
Describes the property that secures the claim: $. $ $. i
|
|
i

Number Street

 

As of the date you file, the claim is: Ghack all that apply.
7 QO Contingent

C1 unliquidated
City State ZIP Code © bisputed

Who owes the debt? Check one. Nature of lien. Check all that apply.

 

U1 Debtor 1 only (An agreement you made (such as mortgage or secured
QO) Debtar 2 only car loan)
O Debtor 1 and Debtor 2 only Q Statutory tien (such as tax lien, mechanic's lien)
C1 Atteast one of the debtors and another Q) Judgment lien from a lawsuit
OQ) other {including a right to offset)

QO) Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits ofaccountnumber

Describe the property that secures the claim: $ § $

 

i Creditor's Name

 

 

Number Street
As of the date you file, the claim is: Check all that apply.

| QO) Contingent
| City Staie__ZIP Code O unliquidated
| LY Disputed
| Who owes the debt? Check one Nature of fien. Check aii that apply.

J debtor 1 only QO) An agreement you made (such as mortgage or secured
| O Debtor 2 only car loan)
: (2 Debtor 1 and Dabtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)

G Atleast one of the debtors and another Q Judgment tien from a tawsuit

‘ QO other (including a right to offset)
QO Check if this claim relates to a
community debt

 

Date debt was incurred Last 4 digits ofaccountnumber—

 

Add the dollar value of your entries in Column A on this page. Write that number here: |,

 

 

 

If this is the last page af your farm, add the dollar value totals from all pages.
| ____Write that number here: 7 So |

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page. of
o Case 6:19-bk-07491-KSJ Doci0 Filed 11/26/19 Page 5 of 18

Debtor 4 KIMBERLY ALLEYNE HALE Case number (if known)

First Nama Middia Name Last Nama

ee Others to Be Notified for a Debt That You Already Listed

| Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
| be notified for any debts in Part 1, do not fill out or submit this page.

i

 

 

 

] On which line In Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Street

 

 

City State ZIP Code
On which line in Part 1 did you enter the creditor?

Ty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last4digits ofaccountnumber
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name ~~ , ~ : ~ Last 4 digits of accountnumber_
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _ _
Number Street
City State ZIP Cade
| On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Sheet
City State ZIP Code
[ | On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Street

 

 

City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of_
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 6 of 18

Fillin this information to identify your case:

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

United States Bankruptcy Court for the: District of

Case number
(Mf known) *

 

QO Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42s

If two married people are filing together, both are equally responsible for lying correct informati

PPry

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Stan Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

Q Yes. Name of person, . Attach ipicy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

 

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Kh x

 

Signature oF Debtor 1 . Signature of Debtor 2
vate | | oy ot) Date
MMi DO 7 YYYY MM? DD 7 YYYY

Official Form 106Dec Declaration About an individual Debtor's Schedules
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 7 of 18

Fill in this information to identify your case: | | E D
HALE

pepo? KIMBERLY ALLEYNE

First Name Middle Name Last Name

Debtor 2 NOV 26 2019

United States Bankrupicy Court for the: Middle District of Florida Clerk U.S. Bankruptcy,

4 2 poe
6:19-bk-07491-KSJ Division
Orlando i Check if this is an

amended filing

(Spouse, if filing) First Name Middle Name Last Name.

Case number
(If known}

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

te = Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

(1) Married
Neat married

2. During the last 3 years, have you lived anywhere other than where you live now?

1 No

wf Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
U) same as Debtor 1 Q) same as Debtor 1
4750 NW 16TH COURT From From
Number Street Number Street
To To
LAUDERHILL FL 33313
City State ZiP Code City State ZIP Code
QO) same as Debtor 1 O) same as Debtor 1
From From
Number Street Number Street
To To
City ” “State ZIP Code City Stale ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

& No

C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 2: the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 1
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 8 of 18

KIMBERLY

First Name

ALLEYNE

Middie Name

Debtor 1

HALE

Last Name

Case number (known)

6:19-bk-07491-KSJ

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

A No

CQ Yes. Fil in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For fast calendar year:

(January 1 to December 31,
YYYY

For the calendar year before that:

(January 1 to December 31,
YYYY

 

Sources of income
Check all that apply.

a Wages, commissions,
bonuses, tips

Q Operating a business

a Wages, commissions,
bonuses, tips

QO Operating a business

Q Wages, commissions,
bonuses, tips

»)Q Operating a business

Grass income

(before deductions and
exclusions)

5. Did you receive any other income during this year or the two previous calendar years?
include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check all that apply.

Q Wages, commissions,

bonuses, tips
oO Operating a business

Q Wages, commissions,

bonuses, tips
QO) Operating a business

Q Wages, commissions,
bonuses, tips

Q Operating a business

List each source and the gross income from each source separately. Da not include income that you listed in line 4.

a No
1 Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, }
YY

For the calendar year before that:

(January 1 to December 31,

 

YYYY

Official Form 107

 

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions}

Sources of income
Describe below,

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and

exclusions)

Gross incame from

each source

(before deductians and

exclusions)

page 2
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 9 of 18

pebtor1 KIMBERLY ALLEYNE HALE Case number rinown 6:19-bk-07491-KSJ

First Name Middle Name. Last Name

 

Be List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
YW No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8)} as
“incurred by an individual primarily for a personai, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

MW No. Go to line 7.

Q) Yes. List betow each creditor ta whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

QO) Yes. Debtor 1 or Debtor 2 or both hava primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

QO} No. Go te line 7.

Q Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an altorney for this bankruptcy case.

 

Dates of Total amount paid Amount you still owe Was this payment for..,
payment
$ $
Creditors Name Q Mortgage
a Car

 

Number Street Q) credit card
Q Loan repayment

Q Suppliers or vendors

 

City State ZIP Code Q) other
$e $C Q Mortgage
Creditor’s Name
O car

 

Number Street QO credit cara

QO Loan repayment

 

Q Suppliers or vendors

 

oy State ZIP Code Oh otmer
ee ——— $ $ OQ Mortgage
Creditor's Name

Q Car

Q) credit cara

 

Number Street
O) Loan repayment

 

GO Suppliers or vendors

O other

City State ZIP Cade

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 6:19-bk-07491-KSJ Doc10_ Filed 11/26/19

Debtor 1 KIMBERLY ALLEYNE HALE

First Name, Middle Name Last Name

 

Case number (if known),

Page 10 of 18

6:19-bk-07491-KSJ

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and alimony.

FH No

QO) Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still
Payment paid owe
$ 3
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

Number Street

 

 

City State ZIP Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
Include payments on debts guaranteed or cosigned by an insider.

F no

QO) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

Dates of Total amount Amount you still
payment paid owe

- $, $
Insider's Name
Number Street
City State ZIP Code

$ $
Insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment
Include creditor's name

page 4
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 11 of 18

KIMBERLY ALLEYNE HALE Case number irinown,8:19-Dk-07491-KSJ

First Name Middle Name Last Name

Debtor 1

 

 

ly Legal Actions, Rep , and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

( No
Wf Ves. Fitt in the detaits.

 

Nature of the case Court or agency Status of the case
Foreclosure. oe os as
. 17th Judicial Circuit Court
Case tiie Lauderhill Ten Manage _ GourtNarie O Pending
vs. Estate of Karen Jones 201 SE 6TH STREET C1 on appeal
Numbar Street w Conciuded
Case number Ft Lauderdale FL 33301
City State ZIP Code
Casetile Court Name Q Pending
QO On appeal
Number Steet —~—~—SCSstS*~CS:*«SD) Connected
Case number .
° Ciy State ZIP Code
10. Within 1 year before you fited for bankruptcy, was any of your property rep d, forecl i, garnished, attached, seized, or levied?

Check ail that apply and fill in the details below.

& No. Gotoline 11.
Q Yes. Fill in the information below.

Describe the property Date Vatue af the property
Creditors Name $
Number Street Explain what happened

Q Property was repossessed.
O1 Property was foreclosed.
O) Property was garnished.
cy OSOCS”~C*SState SP Cone ——OO—é—<“<ts«COD Property was attached, seized, or levied.

Describe the property Date Value of the property

Craditor's Name

Number Street o -
Explain what happened

Qa Property was repossessed.
Property was foreclosed.

Q
ay Sate SP Code 4 Property was garnished

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 5
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 12 of 18

nebtert + KIMBERLY ALLEYNE HALE Case number (rinown 6:1 9-PK-07491-KSJ

First Name Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

Q) Yes. Fill in the details.

Describe the action the creditor took Date action Amount
was taken
Creditor's Name ~ i
$.
Number Street
City Stata ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Mi No
QO Yes

ia List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No

CQ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- §.
Person to Wham You Gave the Gift
$.
Number = Street _
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person . . the gifts
$
Person to Whom You Gave the Gift
$

Number Street

City State ZiP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 13 of 18

peptor1 KIMBERLY ALLEYNE HALE Case number trinown 8:1 9-PkK-07491-KSJ

First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wi No

Q) Yes. Fil in the details for each gift or contribution.

Gifts or contributions te charitles Describe what you contributed Date you Value
that total mare than $600 contributed

Charity's Name

Number Street

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W no

CQ) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
lost

how the loss occurred . cpa an loss
Include the amaunt that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

MW No
GJ Yes. Fill in the details.

Description and value of any property transferred Oate payment or Amount of payment
transfer was
Persan Who Was Paid made
Number Street : $
$

Cily Stale ZIP Code

Email or website addrass

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 14 of 18

pebtor1 KIMBERLY ALLEYNE HALE Case number win 8:19-bk-07491-KSJ

First Name Middle Name Last Name

 

Description and vatue of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid

Number Streat

City State 21P Cade

Email or website address
Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Oa nat include any payment or transfer that you listed on line 16.

@ no

Cl Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Inctude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
ow No
OQ) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transfarred or debts paid in exchange was made

Parson Whe Received Transfer

Number Street

City State ZIP Code
Person's relationship to you
Person Who Received Transfer

Number Street

ity Stale ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page &

 
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 15 of 18

besort KIMBERLY ALLEYNE HALE Case number ttnonn:19-bk-07491-KSJ

First Name Middle Name LastName

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

QO) No
CI Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
clased, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, peratives, iations, and other fi ial institutions.

W Ne

C2 Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, — closing or transfer
or transferred
Name of Financial Institution
GOO Q Checking $
Q Savings

Number Street
Q Money market

Q Brokerage

City State ZIP Code g Other
XXXX- Q Checking $
Name of Financia? institution
| Savings
Number Street Q Money market

QO Brokerage
OD otner.
City State ZiP Code

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
i No

Ql Yes. Fill in the details.

Who else had access to it? Describe the contents Do you still
have it?
QO Ne
Name of Financial Institution Name QO Yes
Number Steet = Number Street
\
City State ZiP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 16 of 18

KIMBERLY ALLEYNE HALE Case number yrieow 8:1 9-bk-07491-KSJ

First Name Middle Name ‘Last Name

Debtor 1

 

22. Have you Stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
OQ Yes. Fill in the details.

 

Who alsa has or had access to it? Describe tha contents Bo you still
have it?
UI No
Name of Storage Facility Name QO Yes
Number Street Number Street

 

 

Clty State ZIP Code

City State = ZIP Cade

} Pato: | Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? {nclude any property you borrowed from, are storing for,
or hoid in trust for someone.
w No
Q Yes. Fill in the details.

 

Where is the property? ibe tha property Value

Owner's Nama $

Number Street
Number Street

 

City Stata ZIP Code
State ZIP Code

 

Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, !and, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

B Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi ne

C1 Yes. Fill in the details.

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

 

City Slate ZIP Code

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 17 of 18

pebter! KIMBERLY

ALLEYNE

HALE

 

First Name Middle

25.Have you notified any governmental unit of any release of hazardous material?

W No

CA Yes. Fill in the details.

Name:

Last Name

Governmental unit

 

Name of site

Governmental unit

 

Number Streat

Number Street

 

City State

ZIP Code

City State ZIP Code

Case number Gf known), §:19-bk-07491-KSJ

Environmental law, if you know it Date of notice

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

@ No

C1 Yes. Fill in the details.

Case title.

Case number

Give Detalls Ab

it Your B

Court or agency

Court Name

Number Street

City State ZIP Coda

orc tions to Any Business

Status of the
case

Nature of the case

Q Pending
QO On appeal
O1 conciuded

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

J A member of a limited liability company (LLG) or limited liability partnership (LLP)

Oa partner in a partnership
Q An officer, director, or managing executive of a corporation

(2 An owner of at least 5% of the voting or equity securities of a corporation

& No. None of the above applies. Go to Part 12.

QO Yes. Check all that apply above and fill in the details below for each business.

Business Nama

Number Street

City

Businass Name

Number Street

 

City

Official Form 107

State

State

Describe the nature of the business

Name of accountant or bookkeeper

Employer Identification number
Do nat include Social Security number or ITIN.

EIN: -

Dates business oxisted

From To
ZIP Code | ;
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.
EIN;
Name of accountant or bookkeeper Dates business existed
From To
ZIP Cade
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 6:19-bk-07491-KSJ Doc10 Filed 11/26/19 Page 18 of 18

pebior1 KIMBERLY ALLEYNE HALE Case number ¢rarow)8:19-bK-07491-KSJ

First Name ‘Middle Name ‘Last Name

 

Employer identification number
Do not Include Social Security number or ITIN.

Describe the nature of the business

Business Name

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
From To

City State ZiP Cade

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

CJ Yes. Fill in the details below.

Date issued

Name MM/DD/YYYY

Number Street

City State ZIP Code

pa 2 Stan Below

 

thave read the answers on this Statement of Financiat Affairs and any attachments, and { declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C, §§ 152, 1341, 1519, and 3571.

x Lod Nay «1 )951 19

ig ature of Debtor 1 Signatul of Debtor
Date Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuats Filing for Bankruptcy (Official Form 107)?

gw No
QO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Gh No

QO) Yes. Name of person . Attach the Bankruptey Petition Preparer’s Notice.
Deciaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
